ORDER
Upon remand from the United States Supreme Court, we have reconsidered this case in light of United States v. Booker, 543 U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and we therefore order that the memorandum disposition filed on May 5, 2004 be amended as follows:
Page 2, line 9: Delete the phrase “and we affirm” from the sentence beginning with “We have jurisdiction.... ” Add a new sentence stating, “We affirm Ruelas’s conviction, and remand in accordance with United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc)”.
Page 8, line 10: Insert a new section six, entitled “Sixth Amendment Error,” followed by the following paragraph:
Because Ruelas did not challenge his sentence on Sixth Amendment grounds in the district court, we grant a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
Last line of the disposition: Replace “AFFIRMED” with “AFFIRMED IN PART; REMANDED”
It is so ORDERED.